       Case 2:18-cr-00292-DWA Document 347 Filed 11/04/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          )
                                                  )
             v.                                   )      Criminal No. 18-292
                                                  )
ROBERT BOWERS                                     )

   MOTION TO VACATE CLERK OF COURT’S NOTICE OF COMPLIANCE
   AND REQUEST TO RESET DEADLINE TO FILE JURY COMPOSITION
                         CHALLENGE

       The defendant, Robert Bowers, through counsel, hereby moves this Court to

vacate the “Notice” filed by the Deputy Clerk of Court on October 30, 2020 (ECF 337)

and reset the deadline to file challenges to the 2009 Jury Plan, and composition of the

grand jury in this case. Mr. Bowers requests that the Court reset the deadline to the later

of 30 days after full compliance by the Clerk of Court to the February 25, 2020 Order

(ECF 206), or 30 days after production of any documents ordered as a result of the

Court’s ruling on the defendant’s Motion to Compel the Production of Further Records in

Support of an Anticipated Jury Composition Motion. (ECF 280, 333.)

       The Clerk’s Notice was filed prematurely because the disclosure ordered by the

Court on February 25, 2020 is not complete. In addition, Mr. Bowers’ Motion to Compel,

supported by the declarations of three separate experts, is pending. A ruling on this

Motion to Compel – regardless of outcome – is relevant to Mr. Bowers’ jury composition

challenge.
          Case 2:18-cr-00292-DWA Document 347 Filed 11/04/20 Page 2 of 11




     I.      FACTUAL BACKGROUND

   1. On February 25, 2020, the Court ordered the disclosure of 15 separate items,

directing that certain items be produced to the parties and other items be made available

on site in the Clerk’s office. (ECF 206.) The Order directed that the items be produced

within sixty (60) days. The records were not produced by the deadline.

   2. On June 2, 2020, the defense filed a motion to clarify and amend the order

regarding disclosure of jury records, seeking to ensure production of historical items.

(ECF 231.) Due to the health and safety risks posed by COVID-19, the motion also asked

the Court to permit the defense expert to be provided with the items designated for onsite

review. (Id.) The defense requests were denied. (ECF 236.)

   3. On June 25, 2020, given the global pandemic and the impact on the work of the

Clerk of Court’s staff, the deadline for production was extended. (ECF 226.) The Court

eventually directed that the Clerk of Court file a Notice upon production of the materials.

(ECF 247.) The Court also directed that any challenges to the Jury Plan shall be due

within 30 days of the Clerk’s filing of the Notice. Id.

   4. On September 14, 2020, counsel confirmed with the Deputy Clerk receipt of three

emails, identified as Part I, II.a. and III, that contained:1

   Part I:
              Item 1 (2009 Jury Plan)

       1
        None of the items were received by the Federal Public Defender until Item 7 was
sent and received on September 18, 2020.
       Case 2:18-cr-00292-DWA Document 347 Filed 11/04/20 Page 3 of 11




            Items 2-3 (2017 AO 12 data for each of the three divisions)
            Item 4 (a pdf note that the master wheel used to summon grand jurors was
             filled 2/7/17)
            Item 5 (a pdf note that grand jurors were summoned in this case on
             2/21/18),
            Item 6 (a pdf note that 85 grand jurors were summoned in this case from
             the Qualified Wheel)
            Item 10 (a pdf note that one grand juror summons was returned due to
             relocation out of state and the grand juror was disqualified)
            Item 11 (23 juror numbers)
            Item 12 (notice that the source of data was available for inspection on
             premises of the Clerk)2
            Item 13 (blank juror summons and juror qualification questionnaire)3
            Item 14 (Excel spreadsheet showing disposition of 85 juror numbers,
             including a note that there was 1 replacement of a seated grand juror)
   Part II.a.:
            Item 8 (an Excel spreadsheet containing 103,420 entries by number, race,
             gender, year of birth, zip code, city, and county)
            Items 9 (an Excel spreadsheet contained 77,529 entries by number and a
             note “summoned”)
   Part III:
            Item 15 (an Excel spreadsheet of 85 numbers showing excuse and
             disqualification)

That same day, counsel advised the Deputy Clerk that Item 7 was not received. The

Deputy Clerk confirmed that Item 7 was too large to send via email.




       2
         The “Source of Data” for the Master Wheel used to summon grand jurors.
       3
         The completed questionnaires and summons for those summoned for the grand
jury in this case were to be made available onsite.
         Case 2:18-cr-00292-DWA Document 347 Filed 11/04/20 Page 4 of 11




         Eventually, on September 18, 2020, Item 7 was sent to the Federal Public

Defender:

             Item 7 (an Excel spreadsheet labeled “Point 7” containing 599,290 entries
              by number, race, gender, year of birth, zip code, city, and county)

   5. Upon review of the items that were provided, counsel emailed questions to the

Deputy Clerk on September 22, 2020. The email sought clarification of the content of

Item 7, the reason for repeating juror numbers and a discrepancy in the numbers in Item

8, identification of juror numbers returned as undeliverable in Item 9, clarification of

juror numbers in Item 11 and Item 14, and juror numbers and status code information for

Item 15.4



   4
       In the email, counsel sought to clarify some of content of the items sent:

   1. Item 7 seems to contain multiple master jury wheels – can you confirm the juror
      number ranges for each of the Master wheels, and dates those Master wheels were
      drawn? Item 7 also seems to have some missing juror numbers, e.g. 888018 and
      888054. Is there a reason there are missing juror numbers?

   2. Item 8 seems to have some juror numbers repeated, e.g. 1034510 and 1222682. Is
      there a reason some juror numbers are repeated? The data for the range 1287952 to
      1387953 shows 1,999 in Division 1, 15,589 in Division 2, and 2,481 in Division
      3. The AO-12 Forms (Item #2) for the Qualified Jury Wheel shows 3,559 in
      Division 1, 14,689 in Division 2, and 4,914 in Division 3. Is there a reason there
      are more in the AO-12 Form Qualified Jury Wheel in some divisions than there
      are in Item 8?

   3. In Item 9: All but 10 of the 77,528 records are marked “summoned” – are you able
      to identify which juror numbers reflect that the form was returned undeliverable,
      that the form was not returned, and the reason for disqualification?

   4. In Item 11: in order to match the Juror numbers in Item 11, our guess is the “10”
      in front of each of the numbers needs to be deleted – is that correct?
       Case 2:18-cr-00292-DWA Document 347 Filed 11/04/20 Page 5 of 11




   6. On September 25, 2020, counsel reached out to the Deputy Clerk to arrange to

inventory the items that were to be made available to the experts onsite once the experts

were able to travel to Pittsburgh. It was not until October 9, 2020 that the Deputy Clerk

made certain items available in the courthouse. The items made available for review

included several redwell folders containing sets of papers, disks, and computer printouts.

Counsel inventoried what she could and identified items that were missing. On that same

date, the Deputy Clerk acknowledged that he had not yet had a chance to respond to

counsel’s September 22, 2020 email, but indicated that he would do so soon.

   7. Counsel then returned on October 16, 2020 for a second day to review and

inventory the items. At the conclusion of the second day of review, counsel advised the

Deputy Clerk that items were still missing. The Deputy Clerk agreed to locate the

missing items. On October 21, 2020, counsel sent a follow-up email to the Deputy Clerk

asking him to advise her when the missing materials, as well as the responses to the

questions posed by counsel in the previous email of September 22, 2020, would be



   5. In Item 14: Same question regarding the “10” in front of each number (as in Item
      11); Juror number 1363805 is listed as “Juror” but is not listed in Item
      11. Likewise, Juror number 1362805 is listed in Item 11 but not in Item 14. Can
      you verify the numbers are correct, and/or figure out why 1363805 is not listed in
      Item 11?

   6. In Item 15: Do you have the juror number for each of the records in Item 15? (and
      if so, can you provide it?) Why were the 920 records in Item 15-7 selected? If
      they reflect the summons for persons used to create the Grand Juries, can you
      identify the separate grand juries and provide the “status code” information that
      was provided in Item 9.
         Case 2:18-cr-00292-DWA Document 347 Filed 11/04/20 Page 6 of 11




available for review: “As we discussed, the materials you provided do not include all of

the completed juror questionnaires and juror information forms.5 I know you are still

getting those together, along with the responses to the technical questions that Judy

[Clarke] posed in her email, so please let me know when everything is ready and I will

come back to the courthouse to review.”

   8. The Deputy Clerk did not respond to counsel’s email. Instead, to counsel’s

surprise, he filed a Notice with the Court on October 30, 2020 stating that all materials

had been provided. To date, the Deputy Clerk has not made the complete materials

ordered by the Court available, nor has he responded to the questions in the September

22, 2020 email.

   9. One item that the Deputy Clerk did make available at the courthouse, the “Source

data” for the Master Wheel (Item 12), is in a format that cannot be interpreted or

analyzed by counsel. Review of this item must be by an expert with the proper computer

program and skill to interpret the data, as indicated in the three expert declarations filed

in support of Mr. Bowers’ Reply to Responses In Opposition To Motion To Compel the

Production of Further Records In Support of an Anticipated Jury Composition Motion.

(ECF 333.)

   10. The United States District Court for the Western District of Pennsylvania relies

entirely on voter registration lists as the sole source of grand jurors and petit jurors. As a




   5
       The juror information form is part of the juror summons.
       Case 2:18-cr-00292-DWA Document 347 Filed 11/04/20 Page 7 of 11




result, the defense investigated issues with voter registration lists and the accuracy of

those lists in Pennsylvania, seeking access to information relevant to understanding their

accuracy. The defense investigation surfaced a variety of problems with the Pennsylvania

voter registration lists, including duplicate and inaccurate voter records, as well as

potential violations of the National Voter Registration Act in Allegheny County, the

largest county in the Pittsburgh Division. (See, e.g., December 2019 Performance Audit

Report of the Pennsylvania Department of State, ECF 280-1, at 5 (finding duplicate and

inaccurate voter records, due to weaknesses in voter registration application process and

the maintenance of voter records); December 2019 correspondence between Judicial

Watch and Pennsylvania Department of State and Public Interest Legal Foundation

lawsuit, ECF 280-9 through 280-12 (alleging violations of the National Voter

Registration Act in Allegheny County).)

   11. In light of these troubling allegations, and as stated in the Motion to Compel, the

defense sought the voluntary production of additional records. Three experts have now

advised the Court that these records are necessary to the full and fair litigation of a

challenge to the composition of jurors in this District. (See ECF 333 (reply); ECF 333-1

(declaration of Dr. John Weeks); ECF 333-2 (declaration of Jeffrey Martin); ECF 333-3

(declaration of Dr. Joseph Kadane)).

   12. Failing to obtain the requested records voluntarily, the defense filed a Motion to

Compel on August 28, 2020, in which it asked for the assistance of the Court in obtaining

the Voter Registration Lists for the 13 counties in the Pittsburgh Division of the Western
             Case 2:18-cr-00292-DWA Document 347 Filed 11/04/20 Page 8 of 11




District of Pennsylvania6 and records concerning the attempts to ensure their accuracy.

The Motion to Compel also requested various records maintained by the Electronic

Registration Information Center, Inc. (ERIC) and the AOPC lists for the 13 counties in

the Pittsburgh Division.7 Further, the defense sought information regarding the reason for

the Court’s amendment of Section 8 of the District’s Jury Plan (effective March 2, 2020).

(See ECF 280, 333.)

       II.     THE NOTICE FILED BY THE CLERK MUST BE VACATED
               BECAUSE THE CLERK HAS NOT PRODUCED THE INFORMATION
               ORDERED BY THE COURT.

   13. As noted above, the Clerk of Court has not fully complied with the Court’s

February 25, 2020 Order in that all of the 85 completed juror qualification questionnaires

and summons for the grand jurors in this case have not yet been produced. In addition,

the information counsel sought to understand the electronic data that was produced has

not been provided.




   6
      These records are publicly available online subject to the affirmation that “the
records requested from the Department of State will not be used for commercial or other
purposes, except purposes related to elections, political activities and law enforcement, as
required by 25 Pa. C.S. sections 1207(b) & 1404(c)(2).”
    7
      The AOPC lists are statutorily available to the federal courts in Pennsylvania. See 42
Pa. C.S.A. §4521.1(d)(2) (“Upon request from the Clerk of Court for a United States
District Court, the Court Administrator shall make available to the requesting Clerk of
Court the list of names for the counties comprising the district within the jurisdiction of
the request court from the Statewide jury information system. …”)
          Case 2:18-cr-00292-DWA Document 347 Filed 11/04/20 Page 9 of 11




   14. During the November 2, 2020 telephonic status conference, the Court asked

counsel not to communicate with the Clerk of Courts, but rather to file a motion.8

Accordingly, the defense asks the Court to direct the Clerk to provide answers to the

clarifying questions emailed to the Deputy Clerk on September 22, 2020, which are set

forth above. Without this information, the experts retained by the defense are left to

speculate about how many master wheels are contained within Item 7, the reason for

repeating juror numbers and a discrepancy in the numbers in Item 8, the identification of

juror numbers returned as undeliverable in Item 9, the juror numbers in Item 11 and Item

14, and the juror numbers and status code information for Item 15.

   III.       THE 30-DAY DEADLINE FOR FILING THE JURY COMPOSITION
              CHALLENGE SHOULD NOT BEGIN UNTIL FULL COMPLIANCE
              AND PRODUCTION OF ANY DOCUMENTS DIRECTED BY THE
              COURT IN RULING ON THE DEFENDANT’S MOTION TO COMPEL
              PRODUCTION OF JURY RECORDS.

   15. The Court has pending before it a meritorious Motion to Compel the Production

of Further Records. (ECF 280, 333.) Three experts support the need for production of the

requested records as necessary to the full and fair litigation of defendant’s jury

composition challenge. (ECF 333-1, 333-2, 333-3.) These expert declarations set forth

serious concerns with the issues of randomness, proportionality, and representativeness

arising out of reliance on unreliable and duplicative voter registration lists as a sole




          8
        In seeking clarification directly with the Deputy Clerk, counsel were pursuing
their obligation to investigate factual issues.
       Case 2:18-cr-00292-DWA Document 347 Filed 11/04/20 Page 10 of 11




source of selecting grand or petit jurors in this case, and explain the reasons for

compelling production of the additional records.

   16. Mr. Bowers’ challenge to the Jury Plan and jury composition will either need to

include an analysis of the additional records, or will need to include briefing on why a

denial of the motion denies him a full and fair opportunity to litigate a jury challenge. See

Coleman v. Alabama 377 U.S. 129, 132 (1964) (holding that denial of a full and fair

opportunity to challenge a jury selection system renders a conviction constitutionally

void); id. at 132 (citing Carter v. State of Texas, 177 U.S. 442, 447 (1900) (“When the

defendant has had no opportunity to challenge the grand jury which found the indictment

against him, the objection to the constitution of the grand jury upon this ground may be

taken…by motion to quash the indictment… .”); see Test v. United States, 420 U.S. 28,

30 (1975) ( An “unqualified right to inspect jury lists” is required by the JSSA because

“without inspection, a party almost invariably would be unable to determine whether he

has a potentially meritorious jury challenge.”)

                                        CONCLUSION
       For the above stated reasons, and those set forth in Mr. Bowers’ Motion to Compel

and the supporting expert declarations, the defense asks the Court:

           to vacate the Notice filed by the Clerk on October 30, 2020 (ECF 337);

           to order the Clerk to fully comply with the February 25, 20202 Order (ECF

              206) by producing the missing juror qualification questionnaires and juror

              summons;
Case 2:18-cr-00292-DWA Document 347 Filed 11/04/20 Page 11 of 11




   to order the Clerk to respond to the questions posed by the defense in the

     September 22, 2020 email;

   to order the Clerk to provide an electronic copy of the “Source data” for the

     Master Wheel (Item 12) to defense counsel with permission to provide to

     defense experts, subject to the non-disclosure agreement;

   to reset the deadline to file challenges to the 2009 Jury Plan and

     composition of the grand jury in this case to 30 days after full compliance

     by the Clerk of Court with the February 25, 2020 Order (ECF 206), or 30

     days after production of any documents ordered as a result of the Court’s

     ruling on the Motion to Compel (ECF 280,333), whichever date is later.




                                 Respectfully submitted,

                                 /s/ Judy Clarke
                                 Judy Clarke
                                 Clarke Johnston Thorp & Rice, PC

                                 /s/ Michael J. Novara
                                 Michael J. Novara
                                 First Assistant Federal Public Defender

                                 /s/ Elisa A. Long
                                 Elisa A. Long
                                 Supervisory Assistant Federal Public Defender
       Case 2:18-cr-00292-DWA Document 347-1 Filed 11/04/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          )
                                                  )
           v.                                     )      Criminal No. 18-292
                                                  )
ROBERT BOWERS                                     )



                                   ORDER OF COURT

      Upon consideration of the forgoing Motion to Vacate Clerk of Court’s Notice of

Compliance and Request to Reset Deadline to File Jury Composition Challenge, it is hereby

ORDERED that the Motion is GRANTED.

      IT IS ORDERED that the Notice filed by the Clerk of Court on October 30, 2020 (ECF

337) is VACATED.

      IT IS FURTHER ORDERED that the Clerk of Court

   1. shall fully comply with the February 25, 20202 Order (ECF 206) by producing the missing
      juror qualification questionnaires and juror summons;

   2. shall respond to the questions posed by the defense in the September 22, 2020 email; and

   3. shall provide an electronic copy of the “Source data” for the Master Wheel (Item 12) to
      defense counsel with permission to provide to defense experts, subject to the non-
      disclosure agreement.
       Case 2:18-cr-00292-DWA Document 347-1 Filed 11/04/20 Page 2 of 2




       IT IS FURTHER ORDERED that the deadline to file challenges to the 2009 Jury Plan

and composition of the grand jury is 30 days after full compliance by the Clerk of Court with the

February 25, 2020 Order (ECF 206), or 30 days after production of any documents ordered as a

result of the Court’s ruling on the Motion to Compel (ECF 280, 333), whichever date is later.




__________                                                  ____________________
Date                                                        Donetta W. Ambrose
                                                            United States Senior District Judge
